DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2015/0375471) in view of Schneider et al. (DE 4006809).
Regarding claim 1, Song teaches a composite flexible plastic tile that can be used as a wall tile or a floor tile (“a multilayer structure for producing a floor or wall covering”) (Pg. 1, 
With respect to the limitation regarding “for producing bonded floor or wall covering,” the examiner notes that this limitation in the preamble denotes a used for the claimed invention which is a multilayer structure. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). In this case each of the limitations required by the claim refer to the multilayer structure and the limitation above of “for producing a bonded floor or wall covering” describes an end use for the multilayer structure of claim 1 and has been given the appropriate patentable weight as described in MPEP 2111.02 (II). 
Song is silent with respect to the base layer having an upper or lower face having a surface tension greater than or equal to 40 mN/m.
Schneider teaches plastic films with improved processing properties that do not decrease significantly over time (Paragraph [0004]). The improvements are due to the fluorination of the upper and lower surfaces of the plastic surface (Paragraph [0006]). The plastic films are polyolefin films (Paragraph [0005]). The fluorination improves the surface 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the base layer of Song, which is formed from a polyethylene foam, such that fluorination treatments are performed on both surfaces of the base layer in order to improve the surface tension to 72 and 69 mN/m and in order to improve the processing properties over a longer period of time as taught by Schneider.
Regarding claims 2-3, Song teaches the tiles as discussed above with respect to claim 1. As discussed above, Schneider teaches the fluorination treatments being done on the upper and lower surfaces of the plastic films in order to raise the surface tension to 72 and 69 mN/m which improves processing properties. 
Regarding claim 4, Song teaches the tiles as discussed above with respect to claim 1. As discussed above, the Schneider teaches the plastic films as being fluorinated on the upper and lower surfaces. 
Regarding claim 5, Song teaches the tiles as discussed above with respect to claim 1. Song further teaches the thickness of the base layer as being between 1 and 15 mm, which overlaps with the claimed range (Pg. 3, Paragraph [0058]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 6, Song teaches the tiles as discussed above with respect to claim 1. Song further teaches the density of the foam base layer as being in the range of 0.1 to 1.5 grams/cc, which overlaps with the claimed range (100 to 1500 kg/m^3) (Pg. 3, Paragraph [00060]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 7, Song teaches the tiles as discussed above with respect to claim 1. Song further teaches the upper substrate layer as being formed from PVC (Pg. 3, Paragraph [0063]). 
Regarding claim 8, Song teaches the tiles as discussed above with respect to claim 1. Song further teaches the inclusion of a design layer and a wear layer which is transparent (Pg. 1, Paragraph [0031]-[00032]).
Regarding claim 9, Song teaches the tiles as discussing above with respect to claim 7. As discussed above, Song teaches an upper substrate layer which is formed from PVC (“intermediate layer produced from PVC, bonded to the backing layer”).
Regarding claim 10, Song teaches the tiles as discussed above with respect to claim 9. As discussed above, the upper substrate layer may be formed from PVA and may include fillers such as plasticizing agents and toughening or reinforcing agents (“plasticized and comprises mineral fillers”) (Pg. 3, Paragraph [0064]). 
Regarding claim 15, Song teaches the tiles as discussed above with respect to claim 2. As discussed above, Schneider teaches the fluorination treatments being done on the upper and lower surfaces of the plastic films in order to raise the surface tension to 72 and 69 mN/m which improves processing properties. 
Regarding claims 16-17, Song teaches the tiles as discussed above with respect to claim 2. As discussed above, the Schneider teaches the plastic films as being fluorinated on the upper and lower surfaces. 
claim 18, Song teaches the tiles as discussing above with respect to claim 8. As discussed above, Song teaches an upper substrate layer which is formed from PVC (“intermediate layer produced from PVC, bonded to the backing layer”).
Regarding claim 19, Song teaches the tiles as discussed above with respect to claim 1. As discussed above, the surface of base layer of the foam are provided with fluorination. Schneider teaches the fluorination with fluorine gas at a concentration of 0.1% to 30% fluorine (Paragraph [0001]). 
Song is silent with respect to the base layer comprising a content of fluorine atoms greater than 3% in the first ten nm of thickness. 
However, MPEP 2112.01 teaches Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, applicant’s specification teaches the achievement of the content of fluorine atoms greater than 3% in the first ten nm of thickness through the process of fluorination, particularly, oxyfluorination or perfluorination (PG. 2, Paragraph [0027]; Pg. 3, Paragraphs [0056]-[0058]). This method is taught by the combination of Song and Schneider as discussed above. Therefore, one of ordinary skill in the art would have found it obvious that the base layer of Song would include a fluorine atom concentration of greater than 3% in the first ten nm of thickness such that the combination teaches the method of fluorination to a polyolefin foam base layer which is identical to the methods taught by applicant’s invention. 

Terminal Disclaimer
10/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of pending application 16/941,965 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 5, filed 10/21/2021, with respect to the 35 U.S.C. 112 rejection of claims 5-6 have been fully considered and are persuasive.  The rejection of 7/21/2021 has been withdrawn. 

Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.
On pages 5-6, applicant argues that Song fails to teach the amended limitation of “A multilayer structure for producing a bonded floor or wall covering.” Applicant argue this such that Song teaches floating laid tiles and the tiles are not bonded directly to a floor base. Applicant further argues that Song and Schneider are not combinable such that Schneider doesn’t teach fluorination to a foamed layer.
The examiner first notes regarding the limitation of “a multilayer structure for producing a bonded floor or wall covering,” that this limitation is in the preamble and teaches a use for the final product being a multilayer structure. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). As such, the limitation of for producing a bonded floor or wall covering denotes a use of the multilayer structure and each of the structural . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783